DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 24.334 (Stage3 [recite by applicant]) in view of 3GPP TS 23.303 (Stage2 [recite by applicant]).
Regarding claim 1, Stage3 discloses, a system comprising (section 6, pages 26-30, UE, ProSe Function): 
an authorization mechanism (section 6, pages 26-30, ProSe Function) that performs a discovery authorization procedure for proximity services, the authorization mechanism comprising: 
a validation controller configured to receive information for a discovery request sent by an application in User Equipment (section 6.2.2.2, pages 27-28, The UE initiates the announce request procedure for open ProSe direct discovery by sending a DISCOVERY_REQUEST message with the ProSe Application ID to the ProSe Function), 
wherein the discovery request includes an application identifier for the application (section 6.2.2.2, pages 27-28, The UE initiates the announce request procedure for open ProSe direct discovery by sending a DISCOVERY_REQUEST message with the ProSe Application ID to the ProSe Function); and 
the validation controller is configured to send a security challenge message to the UE requesting challenge values for security parameters that are mapped to the application ID (section 6.2.2.3: page 30: "the ProSe Function shall send a DISCOVERY_RESPONSE message containing a element with: the ProSe Application Code(s) and one or more ProSe Application Code Suffix Ranges which contain the suffix(es) for the ProSe Application ID" and D1: section 6.2.2.4: page 31:"ProSe Application ID associated with both the ProSe Application Code or ProSe Application Code Prefix"), 
to receive a security answer message from the UE in response to the security challenge message challenge message (section 6.2.4.2: page 65: "The UE initiates the match report procedure for open ProSe direct discovery by sending a MATCH REPORT message with a new transaction ID and shall set the message contents as follows: the UE shall set the ProSe Application Code to the ProSe Application Code for which there was a match event"). 
Stage3 does not specifically disclose, extract the challenge values for the security parameters from the security answer message as provided by the UE, and to determine whether the application is authorized for direct discovery using the application ID based on the challenge values for the security parameters and the validation rules; the validation controller is configured to generate a validation indicator to authorize the discovery request sent by the application when the application is authorized for direct discovery using the application ID.
In the same field of endeavor, Stage2 discloses, send a security challenge message to the UE requesting challenge values for security parameters that are mapped to the application ID (Figure 5.3.4.1-1: page 81:"1. Match Report ( ProSe App Code , UE Identity )"), to extract the challenge values for the security parameters from the security answer message as provided by the UE (section 5.3.4.1: page 81:"The ProSe Function analyses the ProSe Application Code(s) received from the UE"), and
to determine whether the application is authorized for direct discovery using the application ID based on the challenge values for the security parameters and the validation rules (Figure 5.3.4.1-1: step 2: "discovery authentication" and Figure 5.3.4.1-1: steps 3-6: wherein the Prose Application Codes are checked based on application ID and based on the HPLMN-other local PLMN rules); the validation controller is configured to generate a validation indicator to authorize the discovery request sent by the application when the application is authorized for direct discovery using the application ID (Figure 5.3.4.1-1: step 7) to authorize the discovery request sent by the application when the application is authorized for direct discovery using the application ID (Figure 5.3.4.1-1: step 7 is based on step 2: "discovery authentication"). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Stage3 by specifically adding feature in order to enhance system performance to provides enhanced discovery authorization procedures in response to discovery request to ensure that the application, which initiated the discovery request, is authorized for direct discovery by challenging the UE.
Regarding claim 11, Stage3 discloses, a method of performing a discovery authorization procedure for proximity services (ProSe), the method comprising:
 receiving, in an authorization mechanism, information for a discovery request sent by an application in User Equipment, wherein the discovery request includes an application identifier (ID) for the application (section 6.2.2.2, pages 27-28, The UE initiates the announce request procedure for open ProSe direct discovery by sending a DISCOVERY_REQUEST message with the ProSe Application ID to the ProSe Function, section 6.2.2.3: page 30: "the ProSe Function shall send a DISCOVERY_RESPONSE message containing a element with: the ProSe Application Code(s) and one or more ProSe Application Code Suffix Ranges which contain the suffix(es) for the ProSe Application ID" and D1: section 6.2.2.4: page 31:"ProSe Application ID associated with both the ProSe Application Code or ProSe Application Code Prefix"); 
determining, at the authorization mechanism, validation rules for the discovery authorization procedure (section 6.2.2.3: page 30: "the ProSe Function shall send a DISCOVERY_RESPONSE message containing a element with: the ProSe Application Code(s) and one or more ProSe Application Code Suffix Ranges which contain the suffix(es) for the ProSe Application ID" and D1: section 6.2.2.4: page 31:"ProSe Application ID associated with both the ProSe Application Code or ProSe Application Code Prefix"); 
sending a security challenge message from the authorization mechanism to the UE requesting challenge values for security parameters that are mapped to the application ID (section 6.2.2.3: page 30: "the ProSe Function shall send a DISCOVERY_RESPONSE message containing a element with: the ProSe Application Code(s) and one or more ProSe Application Code Suffix Ranges which contain the suffix(es) for the ProSe Application ID" and D1: section 6.2.2.4: page 31:"ProSe Application ID associated with both the ProSe Application Code or ProSe Application Code Prefix"); 
receiving a security answer message at the authorization mechanism from the UE in response to the security challenge message (section 6.2.4.2: page 65: "The UE initiates the match report procedure for open ProSe direct discovery by sending a MATCH REPORT message with a new transaction ID and shall set the message contents as follows: the UE shall set the ProSe Application Code to the ProSe Application Code for which there was a match event"). 
Stage3 does not specifically disclose, extracting, at the authorization mechanism, the challenge values for the security parameters from the security answer message as provided by the UE; determining whether the application is authorized for direct discovery using the application ID based on the challenge values for the security parameters and the validation rules; and generating a validation indicator to authorize the discovery request sent by the application when the application is authorized for direct discovery using the application ID.
In the same field of endeavor, Stage2 discloses, send a security challenge message to the UE requesting challenge values for security parameters that are mapped to the application ID (Figure 5.3.4.1-1: page 81:"1. Match Report ( ProSe App Code , UE Identity )"), extracting, at the authorization mechanism, the challenge values for the security parameters from the security answer message as provided by the UE (section 5.3.4.1: page 81:"The ProSe Function analyses the ProSe Application Code(s) received from the UE"), and determining whether the application is authorized for direct discovery using the application ID based on the challenge values for the security parameters and the validation rules (Figure 5.3.4.1-1: step 2: "discovery authentication" and Figure 5.3.4.1-1: steps 3-6: wherein the Prose Application Codes are checked based on application ID and based on the HPLMN-other local PLMN rules); generating a validation indicator to authorize the discovery request sent by the application when the application is authorized for direct discovery using the application ID (Figure 5.3.4.1-1: step 7) to authorize the discovery request sent by the application when the application is authorized for direct discovery using the application ID (Figure 5.3.4.1-1: step 7 is based on step 2: "discovery authentication"). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Stage3 by specifically adding feature in order to enhance system performance to provides enhanced discovery authorization procedures in response to discovery request to ensure that the application, which initiated the discovery request, is authorized for direct discovery by challenging the UE.
Regarding claim 15, Stage3 discloses, a non-transitory computer readable medium embodying programmed instructions executed by one or more processors, wherein the instructions direct the processors to implement: 
an authorization mechanism that performs a discovery authorization procedure for proximity services (section 6, page 27-28, ProSe); 
the authorization mechanism is configured to receive information for a discovery request sent by an application in User Equipment (UE), wherein the discovery request includes an application identifier (ID) for the application (section 6.2.2.2, pages 27-28, The UE initiates the announce request procedure for open ProSe direct discovery by sending a DISCOVERY_REQUEST message with the ProSe Application ID to the ProSe Function); 
the authorization mechanism is configured to determine validation rules for the discovery authorization procedure (section 6.2.2.3: page 30: "the ProSe Function shall send a DISCOVERY_RESPONSE message containing a element with: the ProSe Application Code(s) and one or more ProSe Application Code Suffix Ranges which contain the suffix(es) for the ProSe Application ID" and D1: section 6.2.2.4: page 31:"ProSe Application ID associated with both the ProSe Application Code or ProSe Application Code Prefix"); 
the authorization mechanism is configured to send a security challenge message to the UE requesting challenge values for security parameters that are mapped to the application ID (section 6.2.2.3: page 30: "the ProSe Function shall send a DISCOVERY_RESPONSE message containing a element with: the ProSe Application Code(s) and one or more ProSe Application Code Suffix Ranges which contain the suffix(es) for the ProSe Application ID" and D1: section 6.2.2.4: page 31:"ProSe Application ID associated with both the ProSe Application Code or ProSe Application Code Prefix"), 
to receive a security answer message from the UE in response to the security challenge message (section 6.2.4.2: page 65: "The UE initiates the match report procedure for open ProSe direct discovery by sending a MATCH REPORT message with a new transaction ID and shall set the message contents as follows: the UE shall set the ProSe Application Code to the ProSe Application Code for which there was a match event"). 
Stage3 does not specifically disclose, extract the challenge values for the security parameters from the security answer message as provided by the UE, and to determine whether the application is authorized for direct discovery using the application ID based on the challenge values for the security parameters and the validation rules; and the authorization mechanism is configured to generate a validation indicator to authorize the discovery request sent by the application when the application is authorized for direct discovery using the application ID.
In the same field of endeavor, Stage2 discloses, send a security challenge message to the UE requesting challenge values for security parameters that are mapped to the application ID (Figure 5.3.4.1-1: page 81:"1. Match Report ( ProSe App Code , UE Identity )"), to extract the challenge values for the security parameters from the security answer message as provided by the UE (section 5.3.4.1: page 81:"The ProSe Function analyses the ProSe Application Code(s) received from the UE"), and
to determine whether the application is authorized for direct discovery using the application ID based on the challenge values for the security parameters and the validation rules (Figure 5.3.4.1-1: step 2: "discovery authentication" and Figure 5.3.4.1-1: steps 3-6: wherein the Prose Application Codes are checked based on application ID and based on the HPLMN-other local PLMN rules); the validation controller is configured to generate a validation indicator to authorize the discovery request sent by the application when the application is authorized for direct discovery using the application ID (Figure 5.3.4.1-1: step 7) the authorization mechanism is configured to generate a validation indicator to authorize the discovery request sent by the application when the application is authorized for direct discovery using the application ID (Figure 5.3.4.1-1: step 7 is based on step 2: "discovery authentication"). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Stage3 by specifically adding feature in order to enhance system performance to provides enhanced discovery authorization procedures in response to discovery request to ensure that the application, which initiated the discovery request, is authorized for direct discovery by challenging the UE.
	Regarding claims 2, 12, 16, Stage3 and stage2 disclose in claim 1, further, stage3 discloses, wherein: the validation controller is configured to generate a rejection indicator to reject the discovery request sent by the application when the application is not authorized for direct discovery using the application ID (see D1: Figure 6.2.4A.2.1).
	Regarding claims 3, 13, 17, Stage3 and stage2 disclose in claim 1, further, stage3 discloses, wherein the authorization mechanism further comprises: a database that maps the security parameters to the application ID; wherein the security parameters mapped to the application ID include authorized values provisioned for the application ID (clause 6.2.2.3: page 30 and D1: clause 6.2.2.4: page 31).
 	Regarding claims 4, 14, Stage3 and stage2 disclose in claim 1, further, stage3 discloses, wherein: the validation controller is configured to identify the authorized values for the security parameters mapped to the application ID, and to compare the challenge values provided by the UE to the authorized values provisioned for the application ID to determine whether the application is authorized for direct discovery using the application ID (see D2: Figure 5.3.4.1-1).
	Regarding claims 5, 18, Stage3 and stage2 disclose in claim 1, further, stage2 discloses, wherein: the validation controller is configured to send the security challenge message to the UE requesting a network address assigned to the UE (Figure 5.3.4.1-1. .4.1-1: step 7 is based on step 2: "discovery authentication").
	Regarding claims 6, Stage3 and stage2 disclose in claim 1, further, stage2 discloses, wherein: the validation controller is configured to send the security challenge message to the UE requesting a Public Land Mobile Network (PLMN) code (Figure 5.3.4.1-1. .4.1-1: step 7 is based on step 2: "discovery authentication").
Regarding claims 7, Stage3 and stage2 disclose in claim 1, further, stage2 discloses, wherein: the validation controller is configured to send the security challenge message to the UE requesting a location code for the UE (PLMN) code (Figure 5.3.4.1-1. .4.1-1: step 7 is based on step 2: "discovery authentication").
	Regarding claims 8,19, Stage3 and stage2 disclose in claim 1, further, stage2 discloses, wherein: the validation controller is configured to send the security challenge message to the UE requesting a passcode used to access the application (PLMN) code (Figure 5.3.4.1-1. .4.1-1: step 7 is based on step 2: "discovery authentication").
	Regarding claim 9, Stage3 and stage2 disclose in claim 1, further, stage2 discloses, wherein: the authorization mechanism is implemented in a ProSe function that receives the discovery request from the UE (PLMN) code (Figure 5.3.4.1-1. .4.1-1: step 7 is based on step 2: "discovery authentication").
	Regarding claims 10, 20 Stage3 and stage2 disclose in claim 1, further, stage2 discloses, wherein: the authorization mechanism is implemented in a ProSe Application Server that is communicatively coupled to a ProSe function that receives the discovery request from the UE (PLMN) code (Figure 5.3.4.1-1. .4.1-1: step 7 is based on step 2: "discovery authentication"). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643